Citation Nr: 1144134	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability (back disability).

2.  Entitlement to service connection for a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from June 1959 to June 1962 and from July 1962 to August 1979, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that declined to reopen the Veteran's previously denied claim for service connection for peripheral neuropathy.  The RO granted the application to reopen the claim for service connection for a low back disability, but denied the underlying claim.

In June 2007, the Board remanded this matter for issuance of proper notice and assistance, which was completed.  In May 2008, the Board reopened and remanded the claim seeking service connection for peripheral neuropathy, which was rephrased as a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy.  The Board denied the application to reopen the service connection claim for a low back disorder.  The Veteran moved for reconsideration and in July 2009, the Board vacated its May 2008 decision to deny reopening the service connection claim for a low back disability.  In July 2009, the Board reopened the service connection claim for a low back disability and remanded it for further development, which has been completed.  

In September 2010, the Board remanded the service connection claim for a low back disability so that a videoconference with a Veterans Law Judge could be scheduled.  The hearing took place in December 2010.  A transcript has been associated with the claims file.

Since the issuance of the most recent supplemental statement of the case, the Veteran has submitted additional evidence.  However, in December 2010 and May 2011 he submitted waivers of RO review of all newly submitted evidence.

It appears that the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a neurologic disability of the left upper extremity, characterized as left ulnar neuropathy as caused by VA medical treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that an additional remand is necessary for development.  Treatment records indicate that the Veteran has been treated by a private chiropractor; however, records from this provider have not been obtained.  More importantly, VA treatment records dated June 2000 show that VA treated his left ulnar neuropathy in 1999.  

Specifically, the June 2000 record references an EMG study that had been performed in September 1999.  While the claims file contains VA treatment records dated between 1997 and 1998 relating to his prostate cancer, records relating to his ulnar neuropathy dating prior to June 2000 have not been obtained.  VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

Because attempts to obtain private treatment records and early VA treatment records have not been made, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess any additional records pertinent to his claims, specifically requesting records from his chiropractor.  With any necessary authorization from the Veteran, attempt to obtain and associate with the claims file any medical records identified which have not been secured previously.

2.  If unsuccessful in obtaining any medical records identified by the Veteran (if any), inform him and ask that he provide a copy of the outstanding medical records.  The Veteran should, if possible, obtain these records himself to expedite the case.

3.  Obtain VA treatment records dating prior to June 2000 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



